Appellant presents but one ground in his motion for rehearing, same being that the evidence was insufficient to show that the house into which appellant went and where it was alleged that he remained, was in fact shown to be a gambling house *Page 182 
within the definition of that term known to our law. It is insisted that the evidence showed said house to be a private residence occupied by a family, and that there was no testimony showing same to have been commonly resorted to for the purpose of gaming. We have again carefully examined the testimony and regret that we connot agree with appellant's contention. On the occasion in question it was shown that when the officers approached said house in the night-time, quilts were tacked over the windows and that when the officers entered there were found within the place thirteen negroes engaged in gaming. It was also shown that some time before this said premises had been raided by the officers and a large number of persons then arrested also engaged in gaming. It was also shown that for a continuous period extending for a long time prior to the raid and arrest in the instant case, large numbers of buggies, automobiles, etc., had been seen continually parked and stationed around said place, and that a great number of people from different sections of the country had been seen going to and from said house. There was nothing in the record to suggest any other reason for their congregation and presence at said save gaming which was shown by positive proof to have been going on on the occasion of the two raids mentioned. It was shown that white men and black men indiscrimately would come to appellant's house, park their cars and buggies near the house and remain there during the entire day and into the night, there being often four or five cars there at the same time as well as buggies and saddled horses. We think the testimony sufficient to justify the jury in concluding that the house in question was commonly resorted to for the purpose of gaming.
The motion for rehearing will be overruled.
Overruled.